The defendant demurred. There was judgment overruling the demurrer, and defendant appealed.
This case is substantially like that of Gatling v. Boone, ante, 573, and must be governed by it.
The second ground of demurrer assigned is, that the complaint does not allege specifically in what respects the board of county canvassers erred in rejecting the returns from certain voting places mentioned. Such allegations were not necessary, because the decision of the board was not conclusive, and the purpose of this action is not to have the court below, as a court of errors, correct particular errors of the board, *Page 464 
but to ascertain and determine the result of the election in (594)  question, and whether the relator was elected, as he alleges he was, and if so, to require that he be inducted into the office, according to law.
There is no error, and the judgment must be
Affirmed.
Cited: Hancock v. Hubbs, ante, 590.